Per Curiam.
The appellants and others petitioned the hoard of trustees of Marion township, &c., asking the vacation of a portion of a certain road, on the ground that it was not of public utility. The appellees and others remonstrated. The prayer of the petition was granted, and an order made by the trustees, vacating, &c. Prom this order a portion of those who signed the remonstrance appealed to the board of county commissioners, who, upon the hearing, dismissed the proceedings at the cost of the petitioners, who thereupon appealed to the Court of Common Pleas, where, upon a trial by jury, they returned a verdict that the road, if opened, would be of public utility. The appellants, thereupon, moved the Court to set aside the verdict of the jury, on the ground that the Court had no jurisdiction, which motion was overruled, and judgment rendered against Lingenfelter for the costs, and that the proceedings be dismissed.
Ve have looked through this record, and see no error which, in our opinion, ought to reverse the case. It is urged with earnestness, that the proper bond was not filed to entitle the parties filing it to an appeal from the decision of the township board. The same objection was made and urged before the county commissioners, and leave was then given to perfect the bond, which was done. We do no see but this was all right.
The judgment is affirmed, with costs.